
	

114 HR 6009 : Federal Agency Mail Management Act of 2016
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS2d Session
		H. R. 6009
		IN THE SENATE OF THE UNITED STATES
		December 1, 2016ReceivedAN ACT
		To ensure the effective processing of mail by Federal agencies, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Federal Agency Mail Management Act of 2016. 2.Record management (a)AmendmentsSection 9 of the Presidential and Federal Records Act Amendments of 2014 (44 U.S.C. 101 note) is amended—
 (1)in subsection (a), by amending paragraph (3) to read as follows:  (3)in paragraph (7), by striking the Administrator or the Archivist and inserting the Archivist or the Administrator.;
 (2)in subsection (c)— (A)by amending paragraph (1) to read as follows:
						
 (1)by amending subsection (a) to read as follows:  (a)The Archivist shall provide guidance and assistance to Federal agencies with respect to ensuring—
 (1)economical and effective records management; (2)adequate and proper documentation of the policies and transactions of the Federal Government; and
 (3)proper records disposition.;; (B)by redesignating paragraphs (2) and (3) as paragraphs (3) and (4), respectively;
 (C)by inserting after paragraph (1), the following new paragraph:  (2)in subsection (b), by striking effective records management by such agencies and inserting effective processing of mail by Federal agencies;;
 (D)in paragraph (3), as so redesignated— (i)in subparagraph (A)(ii), by striking subsections (a) and (b) and inserting subsection (a); and
 (ii)in subparagraph (B), by striking ; and and inserting a semicolon; (E)in paragraph (4), as so redesignated, by striking the period at the end and inserting ; and; and
 (F)by inserting at the end the following new paragraph:  (5)by inserting at the end the following new subsection:
								
 (e)The Administrator, in carrying out subsection (b), shall have the responsibility to promote economy and efficiency in the selection and utilization of space, staff, equipment, and supplies for processing mail at Federal facilities..; 
 (3)in subsection (d)— (A)in paragraph (1), by striking ; and at the end and inserting a semicolon;
 (B)in paragraph (2), by striking the period at the end and inserting ; and; and (C)by inserting at the end the following new paragraph:
						
 (3)by inserting at the end the following new subsection:  (c)The Administrator (or the Administrator’s designee) may inspect the mail processing practices and programs of any Federal agency for the purpose of rendering recommendations for the improvement of mail processing practices and programs. Officers and employees of such agencies shall cooperate fully in such inspections of mail processing practices and programs..;
 (4)by striking subsection (f); and (5)by redesignating subsection (g) as subsection (f).
 (b)Effective dateThe amendments made by this section shall take effect as if included in the Presidential and Federal Records Act Amendments of 2014 (Public Law 113–187).
			
	Passed the House of Representatives November 30, 2016.Karen L. Haas,Clerk.
